Per Curiam.
This is an application for writ of review. The petition shows that judgment for the sum of $81.94, in favor of the petitioner, was rendered against one P. IT. Muzzy in a justice court in Spokane county on the 14th day of August, 1899; that on the same day a purported notice of appeal was served on the petitioner, and on the 23d day of October, 1899, the case came up for hearing on appeal before the superior court of Spokane county, when a motion was made by the petitioner to dismiss the appeal for the reason that the notice of appeal had not been filed by the justice of the peace who tried the cause, and that therefore the court had no jurisdiction to try the case. The motion to dismiss was overruled and the cause was tried to a jury, which returned a verdict in favor of the defendant and against the petitioner, for the sum of $100 damages and $39 costs. The petitioner bases his claim to the writ on the ground that-there is no appeal or other adequate remedy at law.
The constitution provides that, except in certain cases specifically mentioned, the appellate jurisdiction of this court shall not extend to cases where the original amount in controversy or the value of the property does not exceed the sum of $200, and we have frequently decided that a party litigant cannot by indirection obtain a review of his cause which he cannot obtain directly by appeal. It was evidently the intention of the constitution makers that the superior court should have exclusive jurisdiction in actions where the original amount in controversy did not exceed $200.
The writ will therefore be denied.